Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of remediating groundwater or soil by applying a colloidal remediation chemical, followed by a polysaccharide stabilizer; once these materials have been deposited, one or more enzymes are added to the system. The closest prior art described the same method, except that it did neither suggested nor motivated the ordinary artisan to apply an enzyme. A secondary reference was utilized to fill this gap by stating that many remediation methods predictably utilize enzymes as a means of enhancing bioremediation methods. Based upon this reference, it is clear that the enzyme is acting upon the contaminated soil/groundwater, but does not teach or suggest any expectation that the enzyme would act upon a colloidal remediation chemical, or a polysaccharide stabilizer, wherein these compounds have been added to the system in advance of the enzyme. When considering the claimed method, in the context of the prior art, it is clear that the “improvement is more than the predictable use of prior art elements according to their established functions,” since the enzyme behaves in a manner that is not consistent with the established function of acting directly upon the contaminated material, instead of facilitating and enhancing a different method of remediation. See MPEP 2141(I) and 2143.02.
Following an interview with the Applicant (see the attached interview summary), it was made clear that the enzyme enhances the behavior of the combined remediation chemical and polysaccharide stabilizer, by allowing these compounds to “embed and immobilize” within the contaminated soil/groundwater. While there is certainly motivation to add enzymes to most any remediation method, including that of the prior art, there is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651